EXHIBIT 10.16


 
Second Modification Agreement
 
 
November 12, 2009
 
Lifeway Foods, Inc.
Fresh Made, Inc.
Helios Nutrition Limited
Pride of Main Street Dairy, LLC StarFruit, LLC
c/o 6431 W. Oakton Street
Morton Grove, Illinois 60053 Attention: Edward Smolyansky
 
    Re:
Modification of that certain LOAN AND SECURITY AGREEMENT dated as of February 6,
2009, as amended by that certain First Modification Agreement dated as of August
13, 2009 (collectively, the "Agreement"), by and between LIFEWAY FOODS, INC., an
Illinois corporation ("Lifeway"), FRESH MADE, INC., a Pennsylvania corporation
("FMI"), LFI ENTERPRISES, INC., an Illinois corporation now dissolved ("LFI"),
HELIOS NUTRITION LIMITED, a Minnesota corporation ("Helios"), PRIDE OF MAIN
STREET DAIRY, LLC, a Minnesota limited liability company ("Pride") and
STARFRUIT, LLC, an Illinois limited liability company ("Starfruit"), and THE
PRIVATEBANK AND TRUST COMPANY (the "Bank"). Lifeway, FMI, Helios, Pride and
Starfruit are hereinafter sometimes individually referred to as a "Borrower" and
collectively as the "Borrowers." Capitalized terms used herein which are not
defined shall have the meanings ascribed to them in the Agreement.

 
Dear Mr. Smolyansky:
 
The Borrowers have requested that the Bank modify Section 10.3 of the Agreement
to increase the amount of Capital Expenditures permitted in any fiscal year from
$750,000 to $2,000,000. The Bank has agreed to such amendment subject to the
following:
 
1. Except as expressly provided in this Second Modification Agreement, all terms
and conditions of the Agreement and Loan Documents shall remain in full force
and effect, without modification or limitation, and are hereby ratified and
confirmed in all respects.
 
2. All representations, warranties and covenants contained in the Agreement and
Loan Documents are hereby reconfirmed as of the date hereof (other than those
representations and warranties related to LFI which has previously been
liquidated and dissolved).
 
3. From and after the date hereof, Section 10.3 of the Agreement is hereby
amended and restated in its entirety as follows:
 
 

--------------------------------------------------------------------------------

 
10.3 Capital Expenditures.  The Borrowers and their Subsidiaries shall not
collectively incur Capital Expenditures in an amount greater than Two Million
and 00/100 Dollars ($2,000,000.00) in the aggregate in each fiscal year, tested
quarterly commencing September 30, 2009.
 
4. This Second Modification Agreement shall not constitute a consent to any
other inaction or action by the Borrowers (including, but not limited to, any
default, whether known or undiscovered under the Agreement or Loan Documents)
nor shall it operate as a waiver of any other right, power, or remedy of the
Bank under, or of any provision contained in, the Agreement or any Loan Document
or under applicable law (all of which rights and remedies are hereby expressly
reserved by the Bank), except as specifically provided herein. Without limiting
the Bank's rights upon the occurrence of any default under the Agreement or Loan
Documents, in the event any Borrower fails to comply with any requirement of
this Second Modification Agreement, such failure shall constitute a default
under the Agreement entitling the Bank to pursue all remedies available to it
under the Agreement and/or Loan Documents. Nothing in this Second Modification
Agreement, any other correspondence, any oral communications between the Bank
and any Borrower or the making of any advances to any Borrower under the
Agreement or Loan Documents shall be construed to be or is a waiver,
modification or release of any other default, whether now existing or hereafter
arising, or any of the Bank's rights and remedies under the Agreement or Loan
Documents or any other documents or agreements applicable to the loans evidenced
thereby.
 
5. In consideration of the execution and delivery of this Second Modification by
Bank, the sufficiency of which is acknowledged, and excepting only the
contractual obligations respecting future performance by Bank arising under the
Agreement and the other Loan Documents, each Borrower hereby irrevocably
releases and forever discharges Bank and each of its affiliates, subsidiaries,
successors, assigns, directors, officers, employees, agents, representatives and
attorneys (each, a "Released Person") of and from all damages, losses, claims,
demands, liabilities, obligations, actions and causes of action whatsoever which
Borrowers may now have or claim to have on and as of the date hereof against any
Released Person, whether presently known or unknown, liquidated or unliquidated,
suspected or unsuspected, contingent or non-contingent, and of every nature and
extent whatsoever (collectively, "Claims"). Borrowers represent and warrant to
Bank that they have not granted or purported to grant to any other Person any
interest whatsoever in any Claim, as security or otherwise. Borrowers shall
jointly and severally indemnify, defend and hold harmless each Released Person
from and against any and all Claims and any loss, cost, liability, damage or
expense (including reasonable attorneys' fees and expenses) incurred by any
Released Person in investigating, preparing for, defending against, providing
evidence or producing documents in connection with or taking other action in
respect of any commenced or threatened Claim.
 
6. The Borrowers, jointly and severally, represent and warrant that the
execution, delivery and performance of this Second Modification Agreement are
within the authority of Borrowers and have been duly authorized by all necessary
action.
 
7. This Second Modification Agreement shall only become effective upon execution
by the Borrowers and the Bank.
 
2

--------------------------------------------------------------------------------

 
8. Wherever possible, each provision of this Second Modification Agreement shall
be interpreted in such manner as to be effective and valid under applicable law.
If, however, any provision of this Second Modification Agreement shall be
prohibited by or invalid under applicable law, such provision shall be
ineffective to the extent of such prohibition or invalidity, without
invalidating the remainder of such provision or the remaining provisions of this
Second Modification Agreement, unless the ineffectiveness of such provision
materially and adversely alters the benefits accruing to either party hereunder.
 
9. This Second Modification Agreement may be executed in counterparts, each of
which, when taken together, shall constitute one and the same instrument.
Receipt of an executed signature page to this letter by facsimile or other
electronic transmission shall constitute effective delivery thereof.
 
 
 
[SIGNATURE PAGE FOLLOWS]
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
 
3

--------------------------------------------------------------------------------

 
 
Please sign and date this letter in the space provided below indicating your
acceptance of the terms of this Second Modification Agreement.
 


 

 
Sincerely,
 
THE PRIVATEBANK AND TRUST COMPANY
 
By:  /s/ Thomas G. Estey

--------------------------------------------------------------------------------

Name:   Thomas G. Estey
Title:     Managing Director

 
 
BORROWERS:


ACKNOWLEDGED AND AGREED:  November 12, 2009


LIFEWAY FOODS, INC.


By: /s/ Julie Smolyanksy
Title:  President


FRESH MADE, INC.


By: /s/ Edward Smolyansky
Title:  President , CEO


HELIOS NUTRITION LIMITED


By: /s/ Julie Smolyanksy
Title:  President


PRIDE OF MAIN STREET DAIRY, LLC


By: /s/ Julie Smolyanksy
Title:  President


STARFRUIT, LLC


By: /s/ Julie Smolyanksy
Title:  President


 
 
 
4

--------------------------------------------------------------------------------

 

 